OPINION
MORRISON, Judge.
The offense is robbery by assault with a prior conviction for an offense of like character alleged for enhancement; the punishment, life.
The sole question presented is whether or not the prior conviction could properly be used to enhance appellant’s punishment. At a pre-trial hearing on appellant’s motion to quash the enhancement portion of the indictment, the court found that appellant had been represented by counsel in the prior conviction. We have examined the record and conclude that it supports his finding. The docket sheet in the prior case shows that J. Treadway was appointed to defend appellant and his co-defendant at the time that they pled guilty, were convicted and sentenced in appellant’s prior conviction. The judgment and sentence also reflect that Mr. Treadway appeared for appellant and his co-defendant in that cause. See Mullenix v. State, Tex.Cr.App., 443 S.W.2d 264.
Finding no reversible error, the judgment is affirmed.